

113 SRES 281 IS: Expressing the sense of the United States Senate that President Obama should issue a statement regarding spying on His Holiness, Pope Francis.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 281IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Paul submitted the following resolution; which was referred to the Select Committee on IntelligenceRESOLUTIONExpressing the sense of the United States Senate that President Obama should issue a statement regarding spying on His Holiness, Pope Francis.Whereas public news reports this week indicate that the United States National Security Agency monitored millions of phone calls in Italy in late 2012 and early 2013;Whereas these reports indicate that the National Security Agency monitored telephone calls made to and from a residence in Rome where then Archbishop Jorge Mario Bergoglio stayed during the conclave selecting Bergoglio, now known as His Holiness Pope Francis, to succeed Pope Benedict XVI;Whereas this story has been widely reported in the American and international media;Whereas the National Security Agency has reportedly denied the allegations; andWhereas these allegations are serious and President Obama should personally address these reports: Now, therefore, be itThat it is the sense of the Senate that President Obama should directly address the serious allegation whether his administration monitored the calls of Pope Francis or the conclave selecting the Pope.